DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 1, lines 19-21, recites “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing.”, is claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to the specification as originally filed, paragraph 0055 recites “[0055] On the other hand, in this embodiment, in the case where the operating keys 100 of the numerical key unit 70 are viewed from the front side, the external USB port 72 is disposed on the side surface 70F of the numerical key unit 70 on the front side F. For this reason, the external USB port 72 does not interfere with another constitution member such as the image reading portion 20, so that the USB memory and the USB cable of the IC card reader can be connected to the external USB port 72. Here, the front side view (position) of the operating keys 100 is a position where numerical values provided for the hardware keys of a numerical key unit 170 are properly viewed in the up-down direction and is a position when the numerical key unit 70 is viewed from a direction parallel to a pressing (urging) direction of the operating keys 100.” and in paragraph 0076 recites “Here, FIG. 12 is a schematic view in which the numerical key unit 170 is viewed from the front side, and is the schematic view in which the numerical key unit 170 is viewed from a direction parallel to a pushing-down direction of the respective hardware keys. Incidentally, the front side view (position) in this embodiment is a position where numerical values provided for the numerical keys are properly viewed in the up-down direction.”
However, the written description does not describe in the specification, the claimed subject matter “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing.”, as recited in amended independent claim 1.  
Claims 2, 4 and 6-10 are rejected because they are dependent on rejected independent claim 1 above. 

Independent claim 11, at lines 15-16, recites “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front-side surface of the casing.”, is claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is directed to the same or similar comments discussed above in regards to claim 1 above.

Claims 12-18 are rejected because they are dependent on rejected independent claim 11 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the numerical key portion" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Regarding independent claim 1, lines 19-21, recites “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing”, is unclear, vague and indefinite in the context of the claim.
Referring to the specification as originally filed for clarity, paragraph 0055 recites “[0055] On the other hand, in this embodiment, in the case where the operating keys 100 of the numerical key unit 70 are viewed from the front side, the external USB port 72 is disposed on the side surface 70F of the numerical key unit 70 on the front side F. For this reason, the external USB port 72 does not interfere with another constitution member such as the image reading portion 20, so that the USB memory and the USB cable of the IC card reader can be connected to the external USB port 72. Here, the front side view (position) of the operating keys 100 is a position where numerical values provided for the hardware keys of a numerical key unit 170 are properly viewed in the up-down direction and is a position when the numerical key unit 70 is viewed from a direction parallel to a pressing (urging) direction of the operating keys 100.” and in paragraph 0076 recites “Here, FIG. 12 is a schematic view in which the numerical key unit 170 is viewed from the front side, and is the schematic view in which the numerical key unit 170 is viewed from a direction parallel to a pushing-down direction of the respective hardware keys. Incidentally, the front side view (position) in this embodiment is a position where numerical values provided for the numerical keys are properly viewed in the up-down direction.”
However, the written description does not describe or explain in the specification, the claimed subject matter of “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing”, as recited in amended independent claim 1. Therefore, independent claim 1, lines 19-21, recites “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing”, is unclear, vague and indefinite in the context of the claim.

Claims 2, 4 and 6-10 are rejected because they are dependent on rejected independent claim 1 above. 

Claim 11 recites the limitation "the numerical key portion" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Independent claim 11, at lines 15-16, recites “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front-side surface of the casing”, is unclear, vague and indefinite in the context of the claim.
Referring to the specification as originally filed for clarity, paragraph 0055 recites “[0055] On the other hand, in this embodiment, in the case where the operating keys 100 of the numerical key unit 70 are viewed from the front side, the external USB port 72 is disposed on the side surface 70F of the numerical key unit 70 on the front side F. For this reason, the external USB port 72 does not interfere with another constitution member such as the image reading portion 20, so that the USB memory and the USB cable of the IC card reader can be connected to the external USB port 72. Here, the front side view (position) of the operating keys 100 is a position where numerical values provided for the hardware keys of a numerical key unit 170 are properly viewed in the up-down direction and is a position when the numerical key unit 70 is viewed from a direction parallel to a pressing (urging) direction of the operating keys 100.” and in paragraph 0076 recites “Here, FIG. 12 is a schematic view in which the numerical key unit 170 is viewed from the front side, and is the schematic view in which the numerical key unit 170 is viewed from a direction parallel to a pushing-down direction of the respective hardware keys. Incidentally, the front side view (position) in this embodiment is a position where numerical values provided for the numerical keys are properly viewed in the up-down direction.”
However, the written description does not describe or explain in the specification, the claimed subject matter of “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing”, as recited in amended independent claim 11. Therefore, independent claim 11, lines 15-16, recites “wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing”, is unclear, vague and indefinite in the context of the claim.

Claims 12-18 are rejected because they are dependent on rejected independent claim 11 above. 

Allowable Subject Matter
Claims 1-2, 4 and 6-18 are allowed over the closest prior art of record, but they are still rejected (1) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and (2) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as stated and discussed above. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, KADOKURA MASASHI (JP 2007296781 A) discloses an input device (see par 10, key input unit 40) mountable on an image forming apparatus (see par 9, image forming apparatus 1) that includes an image reading portion (see par 0011, the image input unit 12 is a scanner device that optically reads a document and generates image data) configured to read an image of an original (see par 0011, the image input unit 12 is a scanner device that optically reads a document and generates image data), an image forming portion (see par 0012, image output unit 6) configured to form the image on a recording medium on the basis of a reading result of the image reading portion (see pars 0011-0013, scanner reads document image and generates image data. The control unit 4 generates raster image data. Image forming engines form toner images, the exposure apparatus 19 Y receives the raster image data generated by the control unit 4), and an operating portion (see par 0010, the instruction input unit 41) including a display screen (see par 10, display panel 39) configured to  display a software execution key, as a software key (see par 10, the display panel 39 displays an image representing a menu. The display panel 39 includes a sensor that identifies a region touched by the user on the display panel 39 and functions as a touch panel, reads on: displaying a software execution key, as a software key), the input device (see par 10, key input unit 40) comprising: a plurality of numerical keys (see par 10 ten-key) capable of inputting information on numerical values of at least 0 to 9, the numerical keys being arranged as hardware keys (ten-key); a connector (see par 0028, connector 168 and connector 165, par 10) provided in a casing (see figures 2 and 7, the key input unit 40 inherently includes a casing, and/or, see par 17, line 7, i.e., housing) of the input device and configured to electrically connect the image forming apparatus (1) and the input device (40), the connector (165, 168) being configured to output a signal to the image forming apparatus (1) in response to an operation of the numerical key portion (ten-key, i.e., the numerical key portion, see par 10, ten-key and/or par 31 keyboard 220); and a USB port (see USB terminal 243, in par 0021) provided in the casing and configured to USB-connect external equipment (see par 21, a terminal of the USB cable and an external storage device), which is different from the image forming apparatus (1), to the input device (40).
KADOKURA MASASHI (JP 2007296781 A) does not disclose, teach or suggest, an operating portion including a display screen configured to display a software execution key, as a software key, to provide an instruction of a start of reading the image to the image reading portion.
SENSU (US 2011/0128247 A1) discloses an image forming apparatus including software keys (i.e., software buttons, see abstract) having an operating portion including a display screen configured to display a software execution key, as a software key, to provide an instruction of a start of reading the image to the image reading portion (see par 0061, reading unit 152, operation panel 170, display panel 172, par 65-66, copy mode, reading/scanner, par 80, reading/scanner in fax mode, see figs 7-13, copy and fax/image transmission buttons). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KADOKURA MASASHI (JP 2007296781 A) wherein the operating portion including a display screen configured to display a software execution key, as a software key, to provide an instruction of a start of reading the image to the image reading portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KADOKURA MASASHI (JP 2007296781 A) by the teaching of SENSU (US 2011/0128247 A1) to include: wherein the operating portion including a display screen configured to display a software execution key, as a software key, to provide an instruction of a start of reading the image to the image reading portion, because of at least one or more of the following reason(s): (1) for the reasons taught by SENSU (US 2011/0128247 A1) at par 0061, reading unit 152, operation panel 170, display panel 172, par 65-66, copy mode, reading/scanner, par 80, reading/scanner in fax mode, see figs 7-13, copy and fax/image transmission buttons, so that software key can be used to give instruction of a start of reading the image to the image reading portion; and/or (2) so that the operating portion including a display screen configured to display a software execution key, as a software key, taught by KADOKURA MASASHI (JP 2007296781 A) can be to provide an instruction of a start of reading the image to the image reading portion to start scanning.
KADOKURA MASASHI (JP 2007296781 A) as modified by SENSU (US 2011/0128247 A1), do not disclose, teach or suggest, wherein, as viewed in a direction parallel to a direction that the numerical keys are pressed, the USB port is provided on a front side surface of the casing, as recited in claim 1. 

Claims 2, 4 and 6-10 are allowable over the closest prior art discussed above  because they are dependent on independent claim 1 above. 

Claim 11 contains or recites the same and/or similar claim limitations or features as recited in claim 1 above, therefore, claim 11 is allowable over the closest prior art discussed above, for the same and/or similar reasons, as stated and discussed above  in independent claim 1 above. 

Claims 12-18 are allowable over the closest prior art discussed above because they are dependent on independent claim 11 above. 
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 07 September 2022, with respect to the rejection(s) of (1) Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph; (2) Claims 1, 6-7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KADOKURA MASASHI (JP 2007296781 A) in view of SENSU (US 2011/0128247 A1); and (3) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KADOKURA MASASHI (JP 2007296781 A), have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (1) Claims 1-2, 4 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention; and (2) Claims 1-2, 4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677